Citation Nr: 1126676	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  06-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to service connected disabilities.

2.  Entitlement to service connection for coronary artery disease with a history of myocardial infarction.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1967 to May 1969.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and May 2006 rating decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The October 2004 decision denied service connection for coronary artery disease and erectile dysfunction.  In the May 2006 decision, service connection was granted for PTSD, rated 30 percent disabling from May 21, 2004.

In September 2009, the Board remanded the appellate issues for additional development.  The issues were again remanded by the Board in December 2010, and have now been returned to the Board for further appellate consideration.  The Board additionally granted service connection for coronary artery disease in December 2010; the issue continues to be listed above because there is no indication in the record that VA has taken any action to effectuate that grant.

The issue of entitlement to a finding of a total disability based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While the TDIU claim is closely associated with the claim for increased evaluation, Rice  v. Shinseki, 22 Vet. App. 447 (2009), there are also multiple additional service connected disabilities which must be considered in connection with that claim.  As the Board does not have full jurisdiction over those matters (such as evaluation of the now service connected heart disease), and a decision at this time may prejudice the Veteran, referral to the AOJ is the most appropriate action.  It appears from a review of electronic databases that the RO may in fact have now adjudicated this claim, and the Veteran has initiated an appeal.  However, as the matter has not been certified to the Board, referral remains appropriate.

The issues of service connection for coronary artery disease and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appellate period, PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, due to symptoms such as depressed mood, anxiety with weekly panic attacks, middle insomnia, and recurrent intrusive thoughts and nightmares; judgment, insight, thought processes, speech, and memory are unimpaired.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA treatment records from 2004 to 2007 have been obtained; the Veteran indicated that he has not been treated for mental health problems since that time, other than receiving new medications.  Select private treatment records through April 2010, supplied by the Veteran, are associated with the claims file.  Complete records, particularly from Dr. JWD, were requested of the Veteran, but he failed to submit the records or any release to permit VA to assist him in obtaining such.  Several VA examinations have been afforded the Veteran; examiners reviewed the claims file and medical records as appropriate and made all required findings.  The examinations are sufficient for adjudication purposes, and cover the entire period under appeal.

Evidence

Private treatment records from Dr. WTM for the period of 1990 to 1996 reveal no complaints of or treatment for psychiatric problems.  In connection with evaluation of his new onset erectile dysfunction, the Veteran stated he was under stress at work, but nothing unusual.

Private cardiology records from 1998 to 2004 reveal complaints of chest pain.  Following treatment for arterial blockages, doctors noted that some of his complaints could be "noncardiac."

In June 2004, the Veteran presented at VA for evaluation and treatment of mental health issues; he complained of PTSD.  The Veteran reported that he had worked as a teacher until 2001, and had been married for 36 years.  He spoke positively of his relationships with his wife, children, and grandchildren.  The Veteran had a few friends, but avoided socializing in groups.  He described intrusive thoughts of Vietnam several times a week, nightmares, avoidance behavior, mild isolation from others, and hyperarousal.  On interview, he was alert and fully oriented.  He was tearful when discussing his son's childhood health problems.  He denied significant depression, and described his mood as 4.5/10.  He related occasional suicidal ideation in the past, and stated he had anger problems.  Objective testing was performed which was consistent with a diagnosis of PTSD.  However, a "slight over-endorsement" of anxiety and somatic symptoms was noted.  Chronic mild PTSD was diagnosed.  The Veteran declined treatment.

Subsequent VA treatment records, through August 2006, show no treatment for or complaints related to psychiatric issues.  In connection with his claim for benefits, a VA examination was performed in April 2006.  The examiner was able to review the claims file in connection with the examination.  The Veteran reported that although he had been evaluated for PTSD in July 2004, he had never subsequently received mental health treatment.  When he felt "down," he took a walk or talked to his Veteran friends.  He stated he could not tolerate fireworks, and when he was teaching, students would sometimes drop their books to see his reaction to the noise.  He denied hypervigilance.  He reported that his temper flared every few months.  He had a few friends, and was close to his family, particularly his grandchildren.  He disliked crowds.  He had dreams or nightmares of Vietnam about once a week, and daily intrusive thoughts.  He was periodically depressed, and avoided reminders of the war.  He did, however, watch documentaries about Vietnam as long as they were not too graphic.  The Veteran denied any suicide attempts, but endorsed transient thoughts over the years.  He complained of financial stress since his retirement.  On interview the Veteran was pleasant and cooperative.  He denied hallucinations or delusions.  Although he reported being forgetful, long and short term memory appeared intact, as did attention and concentration.  There was no evidence of panic attacks, and speech and thought processes were normal.  He continued to decline any treatment.  The examiner diagnosed "very mild" PTSD and stated that his symptoms appeared to be infrequent.  A Global Assessment of Functioning (GAF) score of 70 was assigned.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  -A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

A second VA mental health examination was conducted in April 2007.  The examiner reviewed the claims file and electronic treatment records; the Veteran specified that he was receiving no psychiatric treatment.  He complained of poor sleep, as he awakened at least three times a night most nights.  He had recurrent nightmares of Vietnam; his sleep had been worsening.  Recurrent depression was endorsed over the prior year; periods of depression were less than two weeks at a time, and were alleviated by activities such as playing with his grandchildren.  When depressed he had fleeting suicidal thoughts, but had not made any plans.  He was fatigued and lacked energy when depressed.  He did some work as a substitute teacher, a couple of times a month.  He was sensitive to the opinions of others.  He described episodes of irritability, and avoided loud noises and crowds.  The Veteran denied marital difficulties and was close to his family members.  He indulged in hobbies such as gardening.  Thought processes were logical, and speech was normal.  Eye contact was intermittent on interview, but he was alert and oriented, with intact concentration and memory.  His mood was good.  The Veteran reported episodes of anxiety every two or three weeks, manifested by a sense of "impending doom" with increased heart rate, sweating, and difficulty breathing.  These attacks had occurred since his retirement.  The examiner diagnosed PTSD and late onset dysthymic disorder, and stated that a panic disorder with agoraphobia should be ruled out.  The dysthymic disorder symptoms were related to PTSD.  A GAF score of 55 was assigned.  The Veteran inquired regarding treatment options.

A June 2007 treatment record from Dr. JWD, the Veteran's private treating physician, noted that the anti-anxiety medication Paxil was being prescribed for anxiety and PTSD.  In an October 2009 letter, Dr. JWD commented that the Veteran experienced "perseverative ideas and thoughts" of Vietnam.  He was advised to "resume" Paxil and increase his dosage.  Additionally, as was also expressed in an April 2010 letter, PTSD had a substantial impact on the Veteran's employment prospects.  In the April 2010 statement, Dr. JWD also reported that the Veteran's "global level of functioning has declined since" the doctor's last letter.

A VA psychiatric examination was conducted in February 2011.  The examiner reviewed the claims file and electronic records; the Veteran again stated that he was still not receiving mental health treatment aside from use of Paxil prescribed by his private doctor.  The medication helped to some extent, but made him feel sedated.  The Veteran reported that since the last examination, he had held some odd jobs, but felt his psychiatric problems kept him from getting into a frame of mind for work.  He continued to be close to his family, but stated he did not really have any friends.  He gardened as a hobby.  Delusions or hallucinations were denied.  Thought processes and communication were unimpaired.  He was pleasant and cooperative on interview, and denied suicidal or homicidal thoughts.  He was well oriented and denied any memory deficits.  He rated his depression as 7-8/10 daily, and his anxiety 6/10 daily.  He did not describe any panic attacks.  He did report angry outbursts at little provocation.  He continued to have interrupted sleep, with recurrent nightmares and flashbacks.  He avoided reminders of Vietnam and felt detached from others.  He was hyperaroused.  He had trouble working because forming and maintaining relationships was hard.  No GAF score was indicated.

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent evaluation is assigned. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

Throughout the appellate period, the Veteran has demonstrated the presence of depression, anxiety, and sleep impairment from nightmares and flashbacks.  He is sensitive to comments of others, and is reportedly irritable.  However, he remains close to his family, and does maintain some friendships.  Although depression and anxiety have demonstrably worsened since the initial claim was received, neither has resulted in chronic or extended functional impairment.  Panic attacks occur less than weekly, every ten days or so, even when the Veteran feels anxiety on a daily basis.  Every examiner has indicated that the Veteran was cooperative and pleasant on interview, demonstrating insight and judgment as well as clear thought and communication.  No memory impairments were demonstrated, and even subjective complaints of being more forgetful were minor.

While the Veteran does report disturbances of mood and motivation when depressed, and states establishing and maintaining work and social relationships is difficult, the overall disability picture presented most closely approximates the criteria for the currently assigned 30 percent evaluation.  The documented worsening of PTSD symptoms is not disputed; however, the criteria for assignment of an increased schedular evaluation for PTSD have not been met.  The Veteran continues to generally function satisfactorily in all areas of his life.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer the matter to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of that currently assigned for PTSD are provided for certain manifestations of the service-connected disorders, but the competent lay and medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  The impact of cardiovascular problems has been repeatedly cited, and while PTSD is alleged to prevent effective work relationships, there is no documentation of such in the record, and descriptions of functional impairment appear to contradict the allegations.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 30 percent for PTSD is not warranted.


ORDER

An initial evaluation in excess of 30 percent for PTSD is denied.


REMAND

With regard to the two remaining issues, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims and to protect his due process rights.

I.  Coronary Artery Disease

In the December 2010 Board decision, service connection for coronary artery disease was granted.  The claims file does not reflect that the RO or the AMC has taken any action to implement that decision, including assignment of a disability evaluation.  The corporate electronic record continues to show service connection only for PTSD.  As the ordered action has to all appearances not been taken, the appeal remains unresolved, and the Board retains jurisdiction.

On remand, VA must take appropriate actions to implement the grant of service connection for coronary artery disease, to include assignment of a disability evaluation.


II.  Erectile Dysfunction

In December 2010, the Board remanded the question of entitlement to service connection for erectile dysfunction.  The Veteran alleged that his condition was caused or aggravated by PTSD.  In a March 2010 medical opinion, the VA examiner acknowledged that psychiatric problems can be a factor in erectile dysfunction.  He noted the diagnosis of erectile dysfunction predated any notation of anxiety or unusual stress.  Therefore, he opined, it was not as likely as not that erectile dysfunction was caused or aggravated by PTSD.

However, the stated rationale failed to explain why PTSD could not aggravate the erectile dysfunction.  Merely because the condition had its onset in the absence of stress does not mean that the condition was not chronically worsened by the addition of stress.  The Board remanded the matter for clarification of the opinion.

In February 2011, the examining doctor authored a new medical opinion discussing the possibility of aggravation of erectile dysfunction by PTSD.  He stated, "It is at least as likely as not so that the Veteran's mood disorder related to PTSD as well as his medications for [nonservice connected] hypertension have aggravated his erectile dysfunction, would have been previously diagnosed according to records in the claim file."  It appears that two sentences have been run together, or there was a disconnect between dictation and transcription, as the start and finish of the conclusion appear to support opposite results.  The Board cannot determine if the doctor meant to state that if PTSD had aggravated erectile dysfunction, there would be record of such in the medical evidence from an earlier date, or did he intend to reverse his prior opinion that PTSD had not aggravated the erectile dysfunction.

A remand is required to clarify the opinion.  Further, the Veteran has alleged that his now service connected cardiac condition plays some role in causing or aggravating the erectile dysfunction.  This allegation should be addressed on remand.



Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision implementing the Board's December 2010 grant of service connection for coronary artery disease with a history of myocardial infarction, to include assignment of appropriate effective date(s) and evaluation(s).

2.  Return the claims file to Dr. Malcolm Horne at the VA Medical Center in Dallas, Texas.  Ask the examiner to clarify his opinions regarding aggravation of erectile dysfunction by PTSD, to include providing a detailed rationale as to why the condition was not worsened beyond the natural progression by his PTSD.  The doctor should also discuss the role, if any, of service connected coronary artery disease in causing or aggravating the erectile dysfunction.  A complete rationale for all opinions expressed is required.

If  Dr. Horne is not available, schedule the Veteran for a VA genitourinary examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not that erectile dysfunction was aggravated by PTSD, to include providing a detailed rationale as to why the condition was or was not worsened beyond the natural progression by PTSD or caused or aggravated by coronary artery disease.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


